Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 2 December 1799
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth


N Y. Decr. 2. 99
Sir
Agreeable to a conversation which we had while you were in this city I have directed Lieutenant Walbach to repair to your Head Quarters for the purpose of assisting in preparing a system for the Tactics and police of the Cavalry.
It being of importance that this object should be accomplished in the course of the ensuing winter I shall count on your obliging disposition towards me no less than on your zeal for the service, that all practicable dispatch will be given to the object.
Genl Pinckney

